GRANT, Judge,
concurring in part; dissenting in part.
¶20 I respectfully dissent in part from the majority opinion. In order to put this decision in perspective, further background information beyond that set forth by the majority may be helpful.
¶ 21 Lawrence Walker (“Petitioner”) sought special action review of the trial court’s orders denying his Motion to Remand for Redetermination of Probable Cause and his Motion to Dismiss Count III of the Indictment. A grand jury indicted Petitioner on three counts: (1) Aggravated Driving Under the Influence (Count I), (2) Aggravated Driving Under the Influence with a B.A.C. of .10 or more (Count II), and (3) Obstructing a Criminal Investigation (Count III). Petitioner moved for remand to the grand jury for redetermination of probable cause, and for dismissal of Count III. The trial court denied both motions, and Petitioner filed this special action.
¶ 22 A special action petition prior to trial is a defendant’s only avenue of relief for review of the trial court’s denial of a Motion for Redetermination of Probable Cause. State v. Gortarez, 141 Ariz. 254, 258, 686 P.2d 1224, 1228 (1984). A defendant has only two grounds on which to challenge the grand jury’s finding of probable cause. These are: (1) denial of a substantial procedural right and (2) concurrence in the indictment by an insufficient number of qualified grand jurors. Ariz. R.Crim. P. 12.9(a); State v. Baumann, 125 Ariz. 404, 409, 610 P.2d 38, 43 (1980). Only the first ground concerns us in this case. While I concur in the majority’s decision to remand the case with directions to grant Petitioner’s Motion to Remand Count III to the grand jury, I do not agree that remand is required because the grand jury was instructed on inapplicable law.
¶ 23 Petitioner claims that remand to the grand jury for a redetermination of probable cause is appropriate because he has been denied a substantial procedural right. See Ariz. R.Crim. P. 12.9(a); see also State ex rel. Woods v. Cohen, 173 Ariz. 497, 502, 844 P.2d 1147, 1152 (1992). That right, according to Petitioner, is the right to have the grand jury *429instructed on A.R.S. section 13-2907.01— False reporting to law enforcement agencies (“the false reporting statute”). Petitioner argues that A.R.S. section 13-2907.01 is more appropriate to the facts of this case than the section on which the grand jury was instructed^ — A.R.S. section 13-2409 — Obstructing criminal investigations or prosecutions (“the obstruction statute”). The former is a misdemeanor, the latter a felony.
¶24 “[Cjhoosing the appropriate crime with which to charge a defendant is a matter of prosecutorial discretion.” State v. Bedoni, 161 Ariz. 480, 483, 779 P.2d 355, 358 (citation omitted). Therefore it is relevant to our decision in this case that the prosecution could have chosen other statutes under which to charge the instant crime but chose the obstruction statute. Bedoni dictates that the fact Petitioner could have been prosecuted under some other statute does not negate the fact that he can be prosecuted under the obstruction statute — at the prosecutor’s discretion — as long as the elements are there.
¶ 25 Generally, this court does not accept jurisdiction of petitions for special action seeking review of orders denying motions to dismiss. United States v. Superior Ct., 144 Ariz. 265, 269, 697 P.2d 658, 662 (1985). However, accepting jurisdiction and remanding with direction to grant Petitioner’s motion for a new determination of probable cause is appropriate special action relief. Petitioner argues that he was denied his right to a fair and impartial presentation of the evidence to the grand jury when the prosecutor failed to instruct the grand jury on the false reporting statute, instead instructing on the obstruction statute. I believe, contrary to the majority, that Petitioner’s argument is irrelevant. If a violation of the law can be charged under more than one statute, the defendant has no right to choose the statute by which he will be charged. That discretion belongs solely to the prosecutor. Bedoni, 161 Ariz. at 483, 779 P.2d at 358 (citation omitted). If the prosecutor chooses an incorrect statute, either the grand jury will not indict or the charge will be dismissed at trial or the trial jury will not convict.
¶ 26 Petitioner also argues that we should interpret A.R.S. section 13-2409 in such a way as to render its violation an inappropriate charge under the facts of this case. Statutory interpretation is a question of law. Barry v. Alberty, 173 Ariz. 387, 389, 843 P.2d 1279, 1281 (App.1992). We review questions of law de novo. Special Fund Div. v. Industrial Comm’n, 184 Ariz. 363, 365, 909 P.2d 430, 432 (App.1995). The majority engages in some speculation about the legislature’s intended use of A.R.S. section 13-2409, but that is an improper standard of review. The fundamental principles of statutory construction start with a consideration of the plain meaning of the language of the statute. If the plain language is clear and unequivocal, we must find it determinative. Barry, 173 Ariz. at 390, 843 P.2d at 1282 (citations omitted). “When interpreting statutes, we look first to their language; if it is plain and unambiguous, we apply it without resorting to other rules of statutory construction.” Dugan v. Fujitsu Bus. Communications Sys., Inc., 188 Ariz. 516, 518, 937 P.2d 706, 708 (App.1997) (citation omitted).
¶ 27 Petitioner argues that any delay caused by his misrepresentation was minuscule and, therefore, conviction on these facts would be an absurd result. However, the crime lies in the attempt to delay (or prevent) the criminal investigation or prosecution, not in the delay itself. Even a “minuscule” delay is sufficient under the statute. Furthermore, this court has held that even omissions to a law enforcement official constitute misrepresentation for the purpose of the statute. State v. Coddington, 135 Ariz. 480, 481, 662 P.2d 155, 156 (App.1983) (Defendant’s conduct, when asked to relate all information he had concerning a certain person’s criminal activities, in stating that the person had falsely reported a burglary of his own home, but making no mention of burglary of another person’s home or murders to which the person had confessed, was sufficient to support a violation of this statute.).
¶ 28 Petitioner’s argument is really an argument of insufficient evidence before the grand jury, a matter which we do not review. State ex rel. Collins v. Kamin, 151 Ariz. 70, 72, 725 P.2d 1104, 1106 (1986). In this ease, *430the Indictment charges that Petitioner knowingly lied to an officer about his name and social security number, which was information relevant to the officer’s investigation of an Aggravated Driving Under the Influence crime. Thus, Petitioner attempted by misrepresentation to delay or prevent the communication of information relating to a criminal investigation to an officer.
¶ 29 In Bedoni, the defendant’s false acknowledgment risked trouble for some unknown person. The same is true in the instant case as evidenced by the following testimony from the grand jury transcript:
Q. When Sergeant Stevens asked the driver for his name, did he first give the name of Pete and last name would be spelled C-H-I-N-C-L-E?
A. That is correct.
Q. Did he also give certain date of birth and social security number?
A. Yes, he did.
Q. So when Officer Stevens received that information, did he try to ask dispatch to run a cheek to see if there was any problem with this person’s driver’s license?
A. Yes, he did.
Q. Under that name and social security number and date of birth, did dispatch come back and state they could not find any information regarding a driver’s license for that person?
A. That is correct.
Q. Does Sergeant Stevens then tell the driver he believed the driver was not telling him the truth, and again asked who he was?
A. That is correct.
Q. Did he then of [sic] state the name Lawrence or Larry Walker and gave a different date of birth and a different social security number other than the one he just gave?
A. That is correct.
Q. And Mr. Walker’s first name and date of birth he gave were his cousin’s name and did he also state the reason he didn’t give his name and gave a different name and social security number was he knew his license was suspended, basically, and didn’t want to get into trouble?
A. That is correct.
Q. Did a driver’s license given on. Mr. Walker’s driver’s license check. — was there one run on Mr. Walker’s driver’s licence [sic]?
A. Yes, it was.
Q. And did it come back suspended?
A. Yes.
Q. And it was revoked?
A. Yes, it was.
Q. Could the fact that the officer was given a different name, and date of birth, social security number, could that had interfered [sic] with the investigation of Mr. Walker’s driver’s license statutes?
A. Yes, it could.
¶ 30 The statute in question, A.R.S. section 13-2409, states: “A person who knowingly attempts by means of ... misrepresentation, ... to obstruct, delay or prevent the communication of information ... relating to a violation of any criminal statute to a peace officer, ... is guilty of a class 5 felony.” The majority gives the statute an incorrect and tortured interpretation adding language to the statute in order to do so. The statute is in the disjunctive with the second part stating: “[a person] who knowingly injures another in his person or property on account of the giving by the latter or by any other person of any such information ... to a peace officer ... is guilty of a class 5 felony.”
¶31 The majority states that with the exception of “misrepresentation,” all of the conduct specified by A.R.S. section 13-2409 is something a defendant can do only to a person other than the investigating officer. The majority is simply wrong on this point. Obviously, a defendant can attempt to, or actually can, bribe a police officer directly in order to prevent the officer from charging him with a crime. No third person is necessary. The majority claims that: “[t]he obstruction statute makes complete sense ... if it is viewed as criminalizing conduct that defendant directs at ‘another.’ ” The majority then simply tosses “misrepresentation” into this .tortured analysis. Apparently, the majority believes a defendant can misrepresent facts directly to an officer without legal *431consequence under this statute, but may not induce another to do so. The majority also fails to take into account the quite frequent situations in which several co-defendants are under investigation. Under the majority theory if one co-defendant induces another co-defendant to misrepresent facts to an officer, that act is a violation of this statute. However, if a co-defendant misrepresents facts of his own volition directly to an officer, it is not a violation. I cannot believe our legislature intended such an absurd result.
¶ 32 There are two ways to violate this statute. Petitioner is charged with the first method — misrepresentation to an officer in order to obstruct or delay the communication of information relating to a violation of any criminal statute. Thus, Petitioner’s act of giving the officer false information regarding his name and social security number when the officer was investigating an aggravated DUI charge was in clear violation of A.R.S. section 13-2409.
1133 I believe the grand jury could properly find probable cause for the charge of obstructing a criminal investigation in violation of A.R.S. section 13-2409. Therefore, the State did not err by instructing the grand jury on this statute. In Trebus v. Davis in and for County of Pima, 189 Ariz. 621, 623, 944 P.2d 1235, 1237 (1997), our supreme court held that due process requires the prosecutor to instruct the grand jury on all the applicable law. I do not join the majority in interpreting the obstruction statute so that it is rendered inapplicable.
¶ 34 Although I do not agree that the grand jury was improperly instructed in this case, I concur in the decision to remand with directions to grant Defendant’s Rule 12.9 Motion to Remand to the Grand Jury for Redetermination of Probable Cause due to the passage of time and to allow the prosecution to select another statute with which to charge Defendant, if the prosecution so chooses. However, that is not to say I believe doing so is at all necessary.